internal_revenue_service number release date index number ------------------ ---------------------------------- ----------------------------------- -------------- ty --------------- legend department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------- id no --------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc intl br1 plr-139557-11 date date taxpayer ---------------------------------------------------- ------------------- rrsp ------------------------------------------------------------- ------------------------------------ year year year tax years dear -------------- ------- ------- ------- --------------- this is in reply to a letter dated date and supplemented by letters dated date and date requesting an extension of time under sec_301_9100-3 for taxpayer to elect the provisions of revproc_2002_23 2002_1_cb_7444 for tax years the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts plr-139557-11 taxpayer is a canadian resident and a citizen_of_the_united_states in year taxpayer moved to the united_states and in year she returned to live in canada taxpayer established rrsp during her residency in canada prior to year all contributions to the rrsp were made while a resident of canada and not while a resident_of_the_united_states taxpayer timely filed all u s federal_income_tax returns for tax years and was not aware of the rules regarding the u s taxation of canadian retirement plans or the need to make an election to defer taxation of income accruing in an rrsp under article xviii of the treaty in year taxpayer engaged a cpa firm to prepare her u s income_tax return and was informed that she needed to make an election to benefit from xviii of the treaty she immediately took action to request an extension of time to file an election to defer u s income_tax on income earned in rrsp ruling requested whether taxpayer may receive an extension of time under sec_301_9100-3 to elect the provisions of revproc_2002_23 2002_1_cb_744 for tax years law and analysis sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election provided in revproc_2002_23 is a regulatory election within the meaning of sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayers an extension of time provided that taxpayers satisfy the standards set forth in sec_301_9100-3 plr-139557-11 based solely on the information submitted and representations made we conclude that taxpayers satisfy the standards of sec_301_9100-3 accordingly taxpayers are granted an extension of time until days from the date of this ruling letter to make an election for tax years under revproc_2002_23 as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayers are otherwise eligible to make the above-described election pursuant to section dollar_figure of revproc_2002_23 the election once made cannot be revoked except with the consent of the commissioner for each year of tax years taxpayer must file amended u s income_tax returns and attach a form_8891 u s information_return for beneficiaries of certain canadian registered retirement plans for rrsp for each subsequent tax_year through the tax_year in which the final distribution is made from rrsp taxpayer must attach a form_8891 for the rrsp to her u s income_tax return except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this letter_ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling sincerely quyen huynh senior counsel cc intl br1 office of the associate chief_counsel in international enclosure copy for sec_6110 purposes cc
